Third District Court of Appeal
                               State of Florida

                          Opinion filed August 10, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1561
                         Lower Tribunal No. 10-51259
                             ________________


                       Darlene LaFaille, etc., et al.,
                                   Appellants,

                                        vs.

 Nationstar Mortgage, LLC d/b/a Champion Mortgage Company,
                                    Appellee.



       An Appeal from the Circuit Court for Miami-Dade County, Eugene J.
Fierro, Senior Judge.

      The Herman Law Group, P.A., and Bruce K. Herman (Fort Lauderdale), for
appellants.

      Akerman LLP, Nancy M. Wallace (Tallahassee), Michael J. Larson
(Tallahassee) and William P. Heller (Fort Lauderdale), for appellee.


Before SHEPHERD, LAGOA and EMAS, JJ.

     EMAS, J.
      Appellants Darlene LaFaille and Patrick LaFaille, seek review of a final

judgment of foreclosure in favor of Nationstar Mortgage, LLC d/b/a Champion

Mortgage Company, following a nonjury trial.        Upon our review of the record

below, we affirm the final judgment of foreclosure. Three of the four issues raised

in this appeal are without merit and warrant no further discussion. However, we

write to briefly address appellants’ contention that reversal is warranted because

MetLife Home Loans1 failed to comply with a condition precedent under the

subject mortgage agreement.

      The mortgage, entered into by the borrower, Gerard LaFaille, provided that

in the event of the borrower’s death, the lender may require immediate payment in

full of all sums if the property is not the principal residence of at least one

surviving borrower.   2   If the debt is accelerated based upon the death of the

borrower and the property is not the principal residence of a surviving borrower,

the terms of the mortgage do not require the lender to give notice prior to

acceleration. The mortgage also provides that any notice sent to the borrower shall


1 MetLife Home Loans was the original plaintiff that filed the mortgage foreclosure
complaint. Nationstar was later substituted as party plaintiff, without objection and
prior to final judgment. However, the trial court entered a final judgment which
incorrectly listed MetLife as the plaintiff. During the pendency of this appeal, we
relinquished jurisdiction to the trial court to enter an order amending the final
judgment.
2 Gerard LaFaille was the only “borrower” under the mortgage and the note and the

only signatory to those documents. He passed away on January 9, 2010. The
foreclosure action was filed on September 21, 2010.

                                         2
be directed to the address of the mortgaged property or any other address

designated by the borrower.

      Appellants assert that Nationwide was required to prove compliance with

the mortgage’s notice provision and that its failure to do so requires reversal of the

final judgment of foreclosure. However, even if the mortgage did require notice to

the borrower upon his death (which it plainly did not), neither of the appellants

was a party to, or a “borrower” under, the mortgage or note, and thus, have no

standing to assert this defense. See Clay County Land Trust v. JP Morgan Chase

Bank, N.A., 152 So. 3d 83 (Fla. 1st DCA 2014) (holding that because the Trust

was not a party to the mortgage, it did not have standing to challenge a violation of

the mortgage terms).     Furthermore, the operative complaint alleged, and the

unrebutted evidence at trial established, substantial compliance with the mortgage

agreement’s notice provision, and we therefore affirm the trial court in all respects.

See Bank of New York Mellon v. Nunez, 180 So. 3d 160, 163 (Fla. 3d DCA 2015)

(holding that “the lender’s default notice to the borrower must only substantially

comply with the conditions precedent set forth in the mortgage”).

      Affirmed.




                                          3